Citation Nr: 1001743	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-37 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
residuals of a right facial fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had verified active duty from May 1989 to July 
2003.  He also apparently had almost seven years of prior 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that, 
in pertinent part, granted service connection for residuals 
of a right facial fracture (status post fracture and open 
reduction and internal fixation (ORIF) of the right 
zygomaticomaxillary with craniofacial plates), effective 
August 1, 2003.  

In April 2007 and April 2009, the Board, in pertinent part, 
remanded the issue of entitlement to an initial higher 
(compensable) rating for a right facial fracture, for further 
development.  


FINDINGS OF FACT

1.  The residuals of a right facial fracture have not 
resulted in loss of both the inner and outer tables of his 
skull.

2.  The  residuals of a right facial fracture are manifested 
by a 2 cm by 1.5 mm, linear scar just superior-lateral to the 
right brow which is not tender, unstable, or manifested by 
one or more characteristics of disfigurement, with 
hypoesthesia of the right temporal region.

3.  The  residuals of a right facial fracture include a small 
1 mm opacity of the cornea of the right eye, not visually 
significant, with visual acuity of 20/20 and photophobia.  




CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
residuals of a right facial fracture have not been met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.72, 
Diagnostic Code 5296 (2009); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2009); 38 C.F.R §§ 4.75, 4.84, 
Diagnostic Codes 6009, 6079 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, and 
in a May 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
May 2007 letter (noted above), as well as an April 2009 
letter, also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in November 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; and VA examination reports.  

The Board notes that this case was remanded on two occasions 
to afford the Veteran examinations to determine all the 
residuals of his service-connected residuals of a right 
facial fracture.  The Board has considered the Veteran's 
residuals of a right facial facture under the appropriate 
schedular criteria for all such residuals.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, from the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

The RO has rated the Veteran's residuals of right facial 
fracture under Diagnostic Code 5296.  Under Diagnostic Code 
5296, a compensable rating is warranted for loss of part of 
both the inner and the outer tables of the skull.  A 10 
percent rating is warranted when there is no brain hernia and 
the area of the part of the skull that is lost is smaller 
than the size of a 25-cent piece or 0.716 in (4.619 cm).  A 
20 percent disability rating is warranted when there is no 
brain hernia and the area lost is of an intermediate size 
between a 25- cent piece and a 50-cent piece.  A 30 percent 
rating is warranted when there is no brain hernia and the 
area lost is larger than size of a 50-cent piece or 1.140 in 
(7.355 cm).  The highest possible rating, 80 percent, 
requires a brain hernia.  38 C.F.R. § 4.72, Diagnostic Code 
5296.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

Additionally, Under Diagnostic Code 7800 disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of 3 or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
6 or more characteristics of disfigurement will be rated 
80 percent.  Such disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of 2 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with 4 or 5 characteristics of disfigurement will be rated 
50 percent.  Such disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement will be rated 
30 percent.  Such disfigurement with one characteristic of 
disfigurement a 10 percent rating will be assigned.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:

      Scar 5 or more inches (13 or more cm.) in length.
      Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Scars that are superficial and unstable will be rated as 
10 percent disabling.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Scars that are superficial 
and painful on examination will be rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The rating schedule lists various eye conditions, including 
an unhealed eye injury, which in chronic form are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology; the minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 10 percent when it is 20/50, 
20/70, or 20/100; it is rated 20 percent when it is 15/200 or 
20/200; and it is rated 30 percent when it is 10/200 or 
5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6077, 6079.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  Blindness of one eye, having only 
light perception, is rated, is rated 30 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6070.

A July 2003 VA nose, sinus, larynx, and pharynx examination 
report noted that the Veteran sustained an injury to his face 
accidentally while playing football in 1998.  It was reported 
that the Veteran was taken to the hospital where X-rays were 
taken and that he was diagnosed with a right 
zygomaticomaxillary complex fracture.  The examiner noted 
that the Veteran's claims folder was available and that it 
included the operative report and diagnosis.  The examiner 
stated that after the diagnosis was made, the Veteran 
underwent an open reduction with internal fixation of the 
right zygomaticomaxillary complex fracture with Synthes 
craniofacial plates.  

The Veteran reported that following the surgery, he had been 
doing fine except for having numbness around the right upper 
face and slight sensitivity in the right eye with more 
tearing and a burning sensation.  It was noted that the 
Veteran denied that he had any other sequelae of the surgery.  
The Veteran also denied that he had any other sinus problems, 
except for some postnasal drainage on and off.  He reported 
that he had no evidence of trouble breathing and that he did 
not have a history of sinus infections.  

The examiner reported that the Veteran had seemingly no 
facial deformity.  The examiner stated that examination of 
the Veteran's face showed no gross deformity, especially in 
the right zygomaticomaxillary area.  The examiner indicated 
the Veteran had a scar near the right upper eyebrow which had 
healed very well and that palpation of the zygomatic area and 
maxillary areas showed no abnormal deformity.  It was noted 
that examination of the Veteran's nose showed a slightly 
congested inferior turbinate with mucoid drainage in both 
nostrils.  The examiner reported that the Veteran had 
adequate airways in both nostrils.  The examiner indicated 
that examination of the Veteran's oral cavity was grossly 
unremarkable, except for some mild occlusion of the teeth.  
The examiner stated that the Veteran's tongue, pharynx, 
hypopharynx, and uvula were grossly normal and that his neck 
showed no mass or adenopathy.  The diagnosis was fracture, 
right zygomaticomaxillary complex, status post ORIF of the 
right zygomaticomaxillary complex fracture with craniofacial 
plates.  

VA treatment records dated from November 2004 to February 
2008 show treatment for several disorders.  

A March 2008 VA nose, sinus, larynx, and pharynx examination 
report indicated that the Veteran was injured in October 1998 
while playing flag football.  The Veteran reported that the 
injury occurred when the forehead of another player struck 
his face.  It was noted that the Veteran was evaluated and 
found to have fractures of the right zygoma and maxilla and 
that he underwent surgery for reduction and fixation of the 
fractures.  The Veteran stated that since that time, his main 
complaint had been headaches that were triggered by exposure 
to sunlight.  He related that he used Advil to regularly 
control the symptoms.  It was reported that the Veteran's 
rhinologic history was positive for nasal symptoms that had 
been recurring in September and October of each year for most 
of his life.  The Veteran indicated that the symptoms 
included a stuffy nose, rhinorrhea, sneezing, and headaches.  
He remarked that he used Allegra and Flonase when symptomatic 
and that they were last needed in the fall of 2007.  

The examiner reported that the Veteran's head was 
normocephalic.  The examiner stated that examination of the 
Veteran's face showed a 2.5 cm surgical scar lateral to the 
right brow.  The examiner indicated that there was also a 
post-traumatic scar of approximately 2.0 cm in the right 
upper eyelid and another 2.0 cm post-traumatic transverse 
scar on the right cheek.  It was noted that the Veteran's 
face was symmetrical to inspection as well as upon palpation 
of the zygoma and maxilla.  The examiner reported that there 
was hypoesthesia on the right side of the Veteran's face over 
the malar region that extended superiorly and inferiorly in 
the distribution of the malar nerve.  It was noted that the 
Veteran's ears appeared normal.  The examiner stated that the 
Veteran's nose had pale mucosa with engorged turbinates and 
that such decongested readily with Neosynephrine.  The 
examiner remarked that multiple polyps were present in the 
superior half of each of the Veteran's nasal passages and 
that no secretions were visible.  The examiner indicated that 
the Veteran's mouth, oropharanx, and neck appeared normal and 
that his teeth appeared to be well aligned.  The examiner 
reported that a computed tomography scan, as to the Veteran's 
sinuses, showed a previous open reduction and internal 
fixation of the lateral wall of the right maxillary sinus 
with an old fracture of the right zygomatic arch, with no 
definite evidence of sinusitis.  The impression was rhinitis, 
chronic hyperplastic, allergic; headaches, etiology unknown; 
right facial hypoesthesia (in the distribution of the right 
malar nerve); and right facial scars.  The examiner did not 
specifically indicate which diagnosed disorders were related 
to the Veteran's service-connected residuals of a facial 
fracture.  

A May 2008 private treatment report from A. Abdulla, D.D.S., 
noted that the Veteran presented with a history of an ache 
associated with tooth number 2 and that he required root 
canal therapy that was completed in May 2008.  Dr. Abdulla 
indicated that permanent restoration could be started one 
week from the completed date of the root canal provided the 
tooth remains asymptomatic.  Dr. Abdulla indicated that the 
prognosis was fair due to history of trauma (patient 
informed).  

The most recent May 2009 VA nose, sinus, larynx, and pharynx 
examination report indicated that the Veteran suffered a 
right zygomaticomaxillary complex fracture in October 1998 
while stationed in Japan and that he underwent a surgical 
repair of the fracture in a military hospital.  It was noted 
that, overall, the result had been good, but that the Veteran 
complained of residuals of a 2 cm linear, surgical, scar over 
the lateral portion of the right brow and decreased tactile 
sensation (hyperesthesia) of the right temporal region.  The 
Veteran also reported that he had seasonal allergies in the 
spring and fall that had been characterized by nasal 
congestion and rhinorrhea.  

The examiner indicated that the Veteran's claims file had 
been reviewed.  The examiner stated that the Veteran's head 
was normocephalic and that examination of his face showed a 2 
cm linear scar just superior-lateral to the right brow.  The 
examiner reported that there was also an ecchymotic area of 
the Veteran's right upper lip and a small scar on the right 
cheek that the Veteran stated were unrelated to the fracture 
and the related surgery.  The examiner indicated that the 
Veteran's nose had very pale and boggy mucosa with excess 
seromucinous secretions, bilaterally.  The examiner stated 
that the Veteran's mouth seemed to have good occlusion and 
that his neck was normal.  The impression was 
otolaryngological residuals from a zygomaticomaxillary 
fracture on the right that included a scar of the right brow 
and hypoesthesia of the right temporal region.  The 
impression also included rhinitis, allergic, that was not 
related to the zygomaticomaxillary fracture.  

A May 2009 VA eye examination report noted that the Veteran 
had subjective complaints of being sensitive to light 
following trauma.  As to the trauma, the Veteran reported 
that he was hit in the face/forehead while playing flag 
football around 1998 and that he suffered facial fractures 
and a zygomaticomaxillary fracture on the right side.  The 
Veteran indicated that he had suffered from hypertension for 
three years and that he did not have diabetes.  He stated 
that he did not have diplopia and that he had no history of 
ocular disease.  

The examiner reported that the Veteran's vision in both his 
right eye and left eye, without correction, was 20/20 for 
both near and distance vision.  It was noted that the 
Veteran's vision with correction was the same and that wore 
glasses for a minimal refractive error in both eyes.  The 
examiner indicated that the Veteran's pupils were round with 
no afferent papillary defect.  It was noted that slit lamp 
biomicroscopy showed that the cornea of the Veteran's right 
eye had a small 1 mm scar, which was not visually 
significant.  The examiner stated that no cells or flares 
were seen and that the Veteran had a normal Iris/lens.  As to 
the Veteran's visual field, the examiner stated that 
confrontation was full in both eyes.  The examiner remarked 
that opthalmoscopy showed .60 C/D good color with the macular 
within normal limits and that no heme or exudates were seen.  

The assessment was hit in the face/forehead while playing 
flag football around 1998, suffering facial fractures and 
zygomaticomaxillary fracture, right side; a small linear scar 
on the right upper eyelid, 2 cm long by 1.5 mm wide, that was 
more than likely than not due to the facial fractures and 
zygomaticomaxillary fracture, right side; photophobia of the 
right eye that was more than likely than not due to the 
facial fractures and zygomaticomaxilary fracture, right side; 
a small 1mm opacity of the cornea of the right eye, not 
visually significant, at least as likely as not due to the 
facial fractures and zygomaticomaxilary fracture, right side; 
and excellent vision in both eyes.  

A May 2009 VA dental examination report noted that the 
Veteran's claims file including his deal records were 
reviewed.  As to a conclusion, the examiner indicated that 
there was no evidence that the teeth in the upper right 
quadrant, especially teeth numbers 2 and 3, were injured in 
the traumatic incident of 1998.  The examiner stated that the 
need for root canal therapy in tooth number 2 having 
developed eleven years later was unlikely to be related.  As 
to a dental diagnosis, the examiner stated that there was 
none to report.  

The medical evidence supports the current noncompensable (0 
percent) rating for residuals of a right facial fracture 
under Diagnostic Code 5296.  The Board observes that there is 
no evidence of any loss of part of the Veteran's skull.  
Without loss of part of the inner or outer tables of the 
skull, the Veteran is not entitled to a compensable rating 
under Diagnostic Code 5296.  See also 38 C.F.R § 4.30.  The 
Board observes that the July 2003, March 2008, and most 
recent May 2009, VA nose, sinus, larynx, and pharynx 
examination reports, as well as the other examination reports 
and recent treatment reports of record, all fail to show any 
loss of the part of the inner or outer table of the Veteran's 
skull.  Additionally, a computed tomography scan at the time 
of the March 2008 VA nose, sinus, larynx, and pharynx 
examination report indicated, as to the Veteran's sinuses, 
that there was a previous open reduction and internal 
fixation of the lateral wall of the right maxillary sinus 
with an old fracture of the right zygomatic arch, with no 
definite evidence of sinusitis.  There was no indication of 
any loss of the inner or outer tables of the skull at that 
time.  

The Board also notes that the Veteran's residuals of a right 
facial fracture do not include any dental residuals.  The May 
2009 VA dental examination report noted, as to a conclusion, 
that there was no evidence that the teeth in the upper 
Veteran's right quadrant, especially teeth numbers 2 and 3, 
were injured in the traumatic incident of 1998.  The 
diagnosis was none to repot.  

Additionally, the Board observes that the Veteran's service-
connected residuals of a right facial fracture also include a 
scar of the right brow and hypoesthesia of the right temporal 
region.  The Board notes that the medical evidence supports 
the current noncompensable (0 percent) rating for a scar on 
the right brow and hypoesthesia under Diagnostic Codes 7800, 
7803, 7804, or 7805.  The evidence does not show that the 
scar meets the criteria for disfigurement under Diagnostic 
Code 7800.  Additionally, the evidence fails to indicate that 
the scar is painful or unstable as required for a compensable 
rating under Diagnostic Codes 7803 or 7804.  Further, there 
is no functional impairment as would warrant consideration of 
Diagnostic Code 7805.  As the requirements for a compensable 
rating are not met, a noncompensable rating is proper 
pursuant to 38 C.F.R. § 4.31.  

Further, the Board observes that the Veteran's residuals of a 
right facial fracture also include a small 1mm opacity of the 
cornea of the right eye and photophobia.  The May 2009 VA eye 
examination report indicated that the Veteran had 20/20 
vision in both his right eye and left eye, without 
correction, for both near and distance vision.  It was also 
noted that the Veteran's vision with correction was the same 
and that wore glasses for a minimal refractive error in both 
eyes.  The examiner indicated that the Veteran had a 1 mm 
opacity of the cornea of the right eye that was not visually 
significant and photophobia due to his residuals of a right 
facial fracture.  The Board notes that the Veteran has not 
been shown to have any visual field deficits.  Additionally, 
the Veteran does not have visual acuity of 20/50 or worse in 
the right eye, and his left eye is not service-connected.  
Therefore, he is not entitled to a compensable rating for his 
right eye based upon impairment of visual acuity or loss of 
visual field under 38 C.F.R §§ 4.75, 4.84, Diagnostic Codes 
6009, 6079 (2009).  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for any of the Veteran's 
residuals of a right facial fracture at any point during the 
course of the claim, and the claim for a compensable rating 
is denied.  See Fenderson, supra.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect that the 
Veteran's residuals of a right facial fracture, alone, has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An initial (compensable) rating for residuals of a right 
facial fracture is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


